a proceeding pursuant to Family Court Act article 6, the father appeals, as limited by his brief, from so much of an order of the Family Court, Suffolk County (Tarantino, Jr., J.), dated January 5, 2009, as granted the mother’s cross petition to relocate to Tennessee with the parties’ child.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
There is a sound and substantial basis in the record for the Family Court’s determination to grant the mother’s cross petition to relocate to Tennessee with the parties’ child (see Matter of Tropea v Tropea, 87 NY2d 727, 738 [1996]; Matter of Aruty v Mormando, 70 AD3d 683 [2010]; Matter of Wirth v Wirth, 56 AD3d 787, 788 [2008]). The father’s claim that the Family Court should have ordered a forensic evaluation of him before determining the mother’s cross petition is without merit (compare Matter of Rovenia G.M. v Lesley P.A., 44 AD3d 942, 943-944 [2007]). Dillon, J.P., Balkin, Belen and Lott, JJ., concur.